Perkins, J.
Suit by appellee, against appellants, to recover for money had and received by the appellants to the ■use of appellee.
A demurrer to the complaint was overruled, but no exception was entered.
Answer in general denial, and, in a second paragraph, in confession and avoidancé. The second paragraph was struck out on motion, as being embraced in the general denial.
Jury trial; verdict for the appellee, 'for one hundred and seventy-six dollars and twenty-one cents.
■ A new trial was granted.
The cause was again tried by a jury, and a verdict returned in favor of the appellee, for one hundred and seventy-six dollars and twenty-one cents.
A motion for a new trial, for the reason that the verdict was contrary to law and the evidence, was overruled, and exception taken. Judgment was rendered on the verdict.
It is assigned for error, that the court erred in overruling the motion for a new trial.
A bill of exceptions contains the evidence.
Two juries have found upon it for the appellee.
We can not say that it does not tend to support the verdict on the second trial, the verdict that is before us.
The judgment is affirmed, with costs and five per cent, damages.
Petition for a rehearing overruled*